Case: 4:20-cv-01020-BYP Doc #: 2 Filed: 07/31/20 1 of 4. PageID #: 12




PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

PAUL B. WOJT,                                    )
                                                 )     CASE NO. 4:20CV1020
               Petitioner,                       )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
MARK K. WILLIAMS, WARDEN,                        )
                                                 )     MEMORANDUM OF OPINION
               Respondent.                       )     AND ORDER

       Petitioner Paul B. Wojt is a federal inmate confined at the Federal Correctional Institution

Elkton (“Elkton”). Petitioner has filed a pro se Emergency Petition for a Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2241, seeking immediate release from prison to home confinement on

the basis of the COVID-19 pandemic and the outbreak of the virus at Elkton. ECF No. 1. For

the reasons explained below, the petition is dismissed without prejudice.

                                         I. Background

       In his Petition, Wojt contends the conditions under which he is incarcerated at Elkton

violate his rights under the Eighth Amendment. Id. He contends the coronavirus is spreading

through the facility and that the Bureau of Prisons (“BOP”) is failing to take appropriate steps to

provide him a healthy and safe environment. Id. He does not allege he is medically vulnerable

due to his age or preexisting medical condition. Moreover, he does not represent that he has

exhausted his administrative remedies with respect to his claim. Rather, conceding that he has

not exhausted his administrative remedies, he asserts that “[n]one of Elkton’s Administrative

Procedure[s] . . . is adequate under the extreme and infectious circumstances inside Elkton.” Id.

at PageID #: 5.
Case: 4:20-cv-01020-BYP Doc #: 2 Filed: 07/31/20 2 of 4. PageID #: 13




(4:20CV1020)



                                      II. Standard of Review

       Federal district courts must conduct an initial review of habeas corpus petitions. See 28

U.S.C. § 2243; Alexander v. N. Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011). A

court must deny a petition "if it plainly appears from the petition and any attached exhibits that

the petitioner is not entitled to relief" in the district court. Rule 4 of the Rules Governing § 2254

Cases in the United States District Courts (applicable to § 2241 petitions pursuant to Rule 1(b)).

                                          III. Discussion

       Before a prisoner may seek habeas corpus relief under § 2241, he must first exhaust his

administrative remedies within the BOP. Settle v. Bureau of Prisons, No. 16-5279, 2017 WL

8159227, at *2 (6th Cir. Sept. 20, 2017). When “it is apparent on the face of a § 2241 petition

that the petitioner has not exhausted his administrative remedies, a district court may sua sponte

dismiss the petition without prejudice.” Id.

       Exhaustion of administrative remedies serves two main purposes: 1) it “protects

administrative agency authority,” by ensuring that an agency has an opportunity to review and

revise its actions before litigation is commenced, which preserves both judicial resources and

administrative autonomy; and 2) it promotes efficiency because “[c]laims generally can be

resolved much more quickly and economically in proceedings before an agency than in litigation

in federal court.” Woodford v. Ngo, 548 U.S. 81, 89 (2006) (citing McCarthy v. Madigan, 503

U.S. 140, 145 (1992)). In addition, exhaustion of available administrative procedures also

ensures that the Court has an adequate record before it to review the agency action in question.


                                                  2
Case: 4:20-cv-01020-BYP Doc #: 2 Filed: 07/31/20 3 of 4. PageID #: 14




(4:20CV1020)

Woodford, 548 U.S. at 89; see also Detroit Newspaper Agency v. N.L.R.B., 286 F.3d 391, 396

(6th Cir. 2002) (“The purpose of the exhaustion doctrine is to allow an administrative agency to

perform functions within its special competence, to make a factual record, to apply its expertise

and to correct its own errors so as to moot judicial controversies.”) (quoting Shawnee Coal Co. v.

Andrus, 661 F.2d 1083, 1092 (6th Cir. 1981) (other citations omitted)).

       The Court agrees with other district courts that have held it is necessary for federal

prisoners to demonstrate they have exhausted their administrative remedies with the BOP before

seeking relief under § 2241 due to COVID-19 circumstances. See, e.g., Bronson v. Carvaljal,

No. 4: 20-cv-914, 2020 WL 2104542, at *2 (N.D. Ohio May 1, 2020) (Lioi, J.); Simmons v.

Warden, FCI-Ashland, No. 20-040-WOB, 2020 WL 1905289, at *3 (E.D. Ky. Apr. 17, 2020).

As the court reasoned in Bronson, “the same prudential concerns surrounding the enforcement of

the exhaustion requirement” for motions for compassionate release under 18 U.S.C. § 3582 due

to COVID-19 apply to a prisoner’s request for release via a § 2241 petition. See Bronson, 2020

WL 2104542, at **2-3 (noting that the BOP has procedures in place and is in the best position in

the first instance to determine which federal prisoners are suitable for home confinement based

on COVID risk factors).

                                         IV. Conclusion

       Because the Petition on its face does not demonstrate that Wojt has exhausted his

administrative remedies, the Petition is denied and this action is dismissed without prejudice in

accordance with 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Habeas Corpus Cases.

The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision


                                                 3
Case: 4:20-cv-01020-BYP Doc #: 2 Filed: 07/31/20 4 of 4. PageID #: 15




(4:20CV1020)

could not be taken in good faith.



       IT IS SO ORDERED.


 July 31, 2020                         /s/ Benita Y. Pearson
Date                                 Benita Y. Pearson
                                     United States District Judge




                                        4
